Citation Nr: 0706905	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  98-05 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for duodenal 
ulcer to include gastroesophageal reflux prior to April 11, 
2003. 

2.  Entitlement to an evaluation in excess of 20 percent for 
duodenal ulcer to include gastroesophageal reflux effective 
from April 11, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from January 1978 to 
November 1990.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 1997 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
granted service connection for duodenal ulcer, evaluated as 0 
percent from August 30, 1996.  The veteran perfected a timely 
appeal to that decision.  

The case was received at the Board in May 2002.  At that 
time, the Board determined that further development was still 
required to properly evaluate the veteran's duodenal ulcer.  
In July 2002, the Board undertook additional development with 
regard to this issue pursuant to 38 C.F.R. § 19.9(a) (2).  
The veteran and his representative were notified of the 
additional development by letter of October 2002.  However, 
on May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir.) held that 
38 C.F.R. § 19(a) (2) was inconsistent with 38 U.S.C. 
§ 7104(a) because it denies appellants a "review on appeal" 
when the Board considers additional evidence without having 
to remand the case to the agency of original jurisdiction for 
initial consideration.  Accordingly, in July 2003, the Board 
remanded the case to the RO for further development.  

Following the requested development, in a rating action of 
October 2003, the RO increased the evaluation for duodenal 
ulcer from 0 percent to 20 percent, effective April 11, 2003.  
A claimant is presumed to be seeking the highest rating 
available under law.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of a higher evaluation for the 
veteran's duodenal ulcer remains in appellate status.  

In April 2004, the Board again remanded the case to the RO 
for still further development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in March 2006.  



FINDINGS OF FACT

1.  Prior to April 10, 2003, duodenal ulcer to include 
gastroesophageal reflux was productive of mild symptoms 
controlled by medication.  

2.  Beginning April 11, 2003, the veteran's duodenal ulcer to 
include gastroesophageal reflux has been manifested by 
symptoms producing no more than moderate disability, with 
complaints of daily nausea, occasional vomiting, and some 
weight loss; however, the objective evidence does not show 
impairment of health manifested by anemia and weight loss, or 
more than two or three incapacitating episodes per year 
requiring actual bed rest and treatment by a physician.  


CONCLUSIONS OF LAW

1.  Prior to April 11, 2003, duodenal ulcer to include 
gastroesophageal reflux was 10 percent disabling.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.112, 4.113, 4.114, 
Diagnostic Code 7305 (2006).  

2.  The criteria for a rating in excess of 20 percent for 
duodenal ulcer to include gastroesophageal reflux are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.112, 
4.113, 4.114, Diagnostic Code 7305 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the notice 
provided to the veteran in May 2004 was not given prior to 
the first RO adjudication of the claim, the notice was 
provided by the RO prior to the transfer and recertification 
of the case to the Board, and its notice, complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  An additional letter was issued in February 
2005.  Those letters informed the veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  As the Federal Circuit Court has 
recently stated, it is not required "that VCAA notification 
must always be contained in a single communication from the 
VA."  Mayfield, supra, 444 F.3d at 1333.  

Additionally, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A.  A noted above, the RO contacted the 
veteran by letters and asked him to identify all medical 
providers who treated him for the claimed disabilities.  The 
RO has obtained all identified evidence.  

In addition, the case was remanded by the Board in April 2004 
for additional development of the evidence, including 
obtaining a medical examination and needed opinions.  By 
letters dated in May 2004 and February 2005, the veteran was 
requested to identify all outstanding sources of records.  
The veteran did not respond to these letters.  As such, the 
veteran failed to reply to the RO's requests that he provide 
additional information in support of his claim.  If a veteran 
wishes help in developing his claim, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining putative evidence.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Nonetheless, pertinent VA treatment records and VA 
examination reports have been associated with the claims 
file.  

The veteran was afforded a VA examination in April 2005; and, 
the April 2005 VA examiner submitted an addendum to his 
examination report in February 2006.  The RO obtained 
additional VA treatment reports in March 2006.  The claim was 
readjudicated and a supplemental statement of the case (SSOC) 
was issued in March 2006.  Given the foregoing, the Board 
finds that VA has substantially complied with the Board's 
April 2004 remand with regard to the compensation issue 
discussed in this decision.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  

The Board has also considered the argument advanced by the 
veteran's representative that an additional remand is 
warranted because the RO did not follow the April 2004 remand 
instructions in order.  However, as noted above, the RO 
attempted to obtain additional medical records prior to 
scheduling a VA examination, but the veteran did not respond 
to two duty-to-assist letters dated in May 2004 and February 
2005.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Based on these facts, the Board 
finds that the AOJ has fully complied with its remand 
instructions and those instructions do not provide any basis 
for further development.  See Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).  Therefore, to decide the appeal would 
not be prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The Board recognizes that the notifications from the RO pre-
dated, and therefore did not specifically comport with, the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish the severity of the veteran's 
duodenal ulcer, given that he has been provided all the 
criteria necessary for a higher disability rating, two Board 
remands, and considering that the veteran is represented by a 
highly qualified veterans service organization, we find that 
any notice deficiencies are moot.  See Conway v. Principi, 
353 F.3d 1369, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

The veteran's initial claim for service connection for 
recurring duodenal ulcer (VA Form 21-526) was received in 
August 1996.  In conjunction with his claim, the veteran was 
afforded a VA examination in January 1997.  At that time, the 
veteran reported a history of upper abdominal pain in the 
early 1970's.  It was noted that he was eventually diagnosed 
with duodenal ulcer in the mid 1990's, when he was worked up 
for chest pains which were both negative for cardiac lesions.  
It was also noted that the veteran had an 
esophagogastroduodenoscopy where he was diagnosed with a 
duodenal ulcer.  He was currently taking Prilosec.  On 
examination, the abdomen was soft and nontender.  He had 
active bowel sounds.  There was no visceromegaly.  His 
current weight was 280 pounds; his maximum weight during the 
past year was 322.  He was not anemic.  There was no evidence 
of hematemesis or melena anytime since 1970.  The veteran 
indicated that he occasionally vomits with no presence of 
blood.  The veteran's pain was mostly epigastric radiating to 
the retrosternal area.  He noted that, whenever he had pain, 
the pain lasted from 10 to 15 minutes, and he got maybe 10 to 
12 episodes per year.  It was noted that an upper 
gastrointestinal series showed prepyloric.  The pertinent 
diagnoses were esophagitis, and prepyloric ulcer.  

Received in August 1997 were treatment reports from West 
Texas Medical Associates, dated from March 1992 to April 
1997.  These records show that the veteran was admitted to a 
hospital in March 1992 for complaints of chest pain; the 
final diagnosis was chest pain, probably secondary to 
esophageal spasm.  During a clinical visit in February 1994, 
it was noted that the veteran was seen for evaluation of his 
problems with dysphagia, occasional nausea and vomiting.  His 
dysphagia was for solids intermittent, with occasional 
diarrhea, and routine epigastric burning and pyrosis.  The 
impression was dysphagia.  An upper endoscopy, performed in 
March 1994, revealed evidence of reflux esophagitis with 
secondary dysphagia.  When seen on April 1, 1994, it was 
noted that the veteran's symptoms had resolved on Propulsid 
and Prilosec.  During a clinical visit in October 1996, it 
was noted that the veteran had some chest pain which was 
diagnosed to be secondary to his ulcer disease.  

The veteran was afforded a VA examination in April 2003, at 
which time it was noted that he had been treated with 
numerous medications to include histamine antagonists and, 
more recently, proton pump inhibitors.  It was noted that the 
new medications had resulted in control of most of the 
veteran's symptoms until the last three to four weeks when he 
began noticing episodes of nausea which are intermittent in 
nature and may last up to 24 hours.  It was noted that the 
nausea was not associated with vomiting or diarrhea.  He 
denied any heartburn at this time.  He had lost approximately 
18 pounds over the last six months, which he correlated with 
dieting and eating a heart-healthy diet.  He had not 
increased his level of exercise.  He denied constipation or 
diarrhea.  On examination, the abdomen was described as 
obese.  There was dullness to percussion.  There was no 
evidence of fluid wave or other manifestations of ascites.  
No hepatosplenomegaly was noted.  The abdomen was soft and 
nontender.  Active bowel sounds were noted.  An upper GI 
series performed on March 20, 2003 revealed small hiatal 
hernia with mild reflux.  No ulceration was noted; however, 
there was some spasticity of the proximal C-loop.  The 
assessment was intermittent nausea for the past four weeks, 
specific etiology uncertain, but may be related to his use of 
nonsteroidal anti-inflammatory drugs; gastroesophageal reflux 
disease, diagnosed in 2000, complicated by Grade D 
esophagitis and dysphagia, clinically quiescent; duodenal 
ulcer disease, diagnosed in 1972, etiology uncertain; and an 
18-pound weight loss, likely related to voluntary decreased 
caloric intake.  

The veteran was afforded a VA examination in April 2005, at 
which time it was noted that he had had chronic problems ever 
since his discharge from the military and was on continuing 
medication, particularly for gastroesophageal reflux disease 
which was very often found as a sequel to duodenal ulcer 
disease.  It was noted that the veteran had had an EGD and 
biopsy nine months ago; no evidence of any premalignant 
lesions was noted.  The veteran reported a weight gain of 10 
pounds in the last year.  He did report occasional nausea and 
vomiting, particularly following certain foods.  He did not 
report constipation or diarrhea.  He had no history of any 
fistula.  The veteran was not malnourished.  He did not 
appear anemic.  It was noted that the abdominal pain was 
located primarily in the epigastric area with occasional 
radiation into the chest.  The veteran apparently had been 
worked up on two or three occasions for suspected cardiac 
problems based on his esophageal discomfort; no cardiac 
problems have been found.  The examiner noted that the last 
EGD was performed approximately nine months prior to the 
examination, and it was negative for any signs of Barrett's 
esophagitis or other premalignant lesions; however, the test 
did confirm the existence of chronic esophageal erosion 
resulting from chronic hyperacid state originally causing the 
veteran's ulcer.  The pertinent diagnoses were history of 
duodenal ulcer while on active duty with resultant 
gastroesophageal reflux disease.  The examiner opined that 
the two conditions were very often concomitant and were both 
related to the same underlying problem, namely 
gastrointestinal hyperacidity.  

In an addendum to the above VA examination, dated in February 
2006, the examiner explained that the most recent EGD 
mentioned in the April 2005 examination did reflect evidence 
of chronic esophageal erosion resulting from chronic 
hyperacidity.  The examiner noted that the veteran's 
condition would be classed as moderate as he was not anemic 
or suffering from multiple recurrent incapacitating episodes.  
He noted that the veteran had more or less continuous 
moderate symptomatology controlled by Nexium and over the 
counter antacids on a more or less continuous basis.  The 
examiner further noted that the veteran had not had any 
incapacitating episodes requiring hospitalizations or 
additional medical treatments in the year prior to the 
original examination.  

Received in March 2006 were VA progress notes, dated from 
December 2001 to July 2005.  A VA progress note, dated in 
December 2001, indicated that the veteran had no new 
complaints.  He weighed 347 pounds.  There was no anemia.  
The pertinent diagnosis was peptic ulcer disease plus 
gastroesophageal ulcer.  During a clinical visit in May 2002, 
the veteran complained of increased belching and burping.  It 
was noted that he had been taking Nexium.  On examination, 
the abdomen was morbidly obese; bowel sounds were present.  
No hepatomegaly and no splenomegaly were noted.  The 
assessment was chronic esophageal reflux disease, possibility 
of peptic ulcer disease, stable with the Nexium.  


III.  Legal Analysis.

Disability ratings are intended to compensate for reductions 
in earning capacity as a result of the specific disorder. The 
ratings are intended, as far as practicably can be 
determined, to compensate for the average impairment of 
earning capacity, resulting from the particular disability at 
issue, in civilian occupations.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  For a claim for an increased rating, the 
primary concern is normally the current level of disability.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of initial disability 
evaluation where the disability in question has just been 
recognized as service-connected. VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim - a practice known 
as "staged rating."  In this case, the RO has assigned 
"staged ratings" for duodenal ulcer, based on their 
interpretation of the evidence.  In part, the Board agrees 
that there has been a change warranting a staged rating.  


The veteran's duodenal ulcer is evaluated under 38 C.F.R. 
§ 4.114, DC 7305.  Under this code, a 10 percent rating is 
assigned for a mild duodenal ulcer, with recurring symptoms 
once or twice yearly.  A 20 percent rating is warranted for a 
moderate duodenal ulcer, recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; or with continuous moderate manifestations.  And 
for the next higher 40 percent rating there must be a 
moderately severe duodenal ulcer, with less than severe 
symptoms, but with impairment of health manifested by anemia 
and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  For a 60 percent rating to be assigned, the 
evidence must show severe ulcer, only partially relieved by 
standard therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7305 (2006).  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  38 
C.F.R. § 4.113.  

The rating criteria for certain disorders of the digestive 
system were revised, effective July 2, 2001.  Those changes 
pertain to diagnostic codes unrelated to the evaluation of 
the veteran's service-connected disability.  As such, the 
revisions have no bearing on the veteran's case.  

The terms of 38 C.F.R. § 4.112 relating to weight loss were 
also amended during the appeal period.  Prior to July 2001, 
minor weight loss or greater losses of weight for periods of 
brief duration were not considered of importance in rating.  
Rather, weight loss became of importance where there was an 
appreciable loss that was sustained over a period of time.  
In evaluating weight loss, generally, consideration was to be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  The use of the term 
"inability to gain weight" indicated that there had been a 
significant weight loss with inability to regain it despite 
appropriate therapy.  38 C.F.R. § 4.112 (effective prior to 
July 2, 2001).  

The revised provisions for purposes of evaluating conditions 
in § 4.114 state that the term "substantial weight loss" 
means a loss of greater than 20 percent of the individual's 
baseline weight, sustained for three months or longer; and 
the term "minor weight loss" means a weight loss of 10 to 20 
percent of the individual's baseline weight, sustained for 
three months or longer.  The term "inability to gain weight" 
means that there has been substantial weight loss with 
inability to regain it despite appropriate therapy.  
"Baseline weight" means the average weight for the two-year 
period preceding onset of the disease.  38 C.F.R. § 4.112 
(effective after July 2, 2001).  

Where the rating criteria are amended during the course of 
the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised liberalizing criteria, 
that award may not be made effective before the effective 
date of the change.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991), to the extent it held that, where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 
19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. § 3.114 (2004).  In this 
case, neither version of 38 C.F.R. § 4.112 or 38 C.F.R. 
§ 4.114 is more favorable to the veteran.  

In this case, since neither set of criteria are more 
favorable, the Board will consider the claim under both 
versions of applicable diagnostic criteria as effective date 
regulations may allow.  See VAOPGCPREC 3-2000 (2000).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2006).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.  

A.  Evaluation during the period prior to April 11, 2003.

The evidence of record, during the period from August 1996 
through April 11, 2003, includes a VA examination report as 
well as private treatment reports dated from March 1992 to 
April 1997.  The private treatment reports reflect complaints 
of epigastric burning, occasional nausea and chest pain, 
which were initially diagnosed as reflux esophagitis.  During 
a clinical visit in October 1996, it was noted that the 
veteran had some chest pain diagnosed to be secondary to his 
ulcer disease.  The veteran was prescribed Prilosec to 
control his symptoms.  In addition, during the January 1997 
VA examination, the veteran complained of epigastric pain 
radiating to the retrosternal area and occasional vomiting.  
The veteran did not report any nausea, and he was no anemic.  
There was no epigastric tenderness and bowel sounds were 
normal.  An esophagogastroduodenoscopy revealed a duodenal 
ulcer.  The treatment records noted treatment for the 
veteran's symptoms with Prilosec.  

In light of the foregoing clinical findings, the Board finds 
that the veteran's symptoms more nearly approximate the 
criteria for an initial rating of 10 percent under Diagnostic 
Code 7305 for his service-connected duodenal ulcer to include 
gastroesophageal reflux during the period from August 1996 
through April 10, 2003.  A higher rating is not warranted as 
the evidence fails to establish recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration or continuous moderate manifestations during the 
period in question.  

B.  Evaluation higher than 20 percent.

The Board again notes that the evidence, including the lay 
evidence, reflects that there was a change in the disability 
during the appeal period.  Thus warranting a staged rating.  
When seen on April 11, 2003, the veteran reported that there 
had been intermittent nausea for the past three-four weeks.  
This competent lay evidence establishes a recent change 
rather than one dating to the onset of the claim.  
Furthermore, the facts found were not generated until the 
date of the examination.  Clearly, the veteran reports a 
history predating the date of the VA examination, but a date 
certain in the change in disability does not exist other than 
the date of the VA examination.  Based upon facts found in 
this case, the controlling date is the date of the April 11 
VA examination.  38 U.S.C.A. § 5110.  The veteran's report of 
a change three-four weeks prior to the examination is too 
uncertain as to establish an exact effective date without 
resorting to speculation.

Applying the facts of the case to the rating criteria, during 
the period beginning April 11, 2003, the Board finds that the 
evidence of record demonstrates that the veteran's 
gastrointestinal disorder does not meet the criteria for an 
evaluation in excess of 20 percent under all applicable 
Diagnostic Codes, primarily for a lack of any demonstrable 
incapacitating episodes and any impairment of health, such as 
anemia or weight loss.  The VA examinations of April 2005 
indicates that he experiences episodes of epigastric pain 
associated with his ulcer that requires treatment with 
prescription medication, but there is no evidence of anemia 
or weight loss associated with the ulcer.  It was also noted 
that the veteran was not anemic, and he reported a "weight 
gain of 10 pounds, "rather than weight loss.  The last EGD 
was negative for any sings of Barrett's esophagitis or other 
premalignant lesions; however, it did confirm the presence of 
chronic esophageal erosion.  Therefore, the Board concludes 
that the evidence does not present a disability picture 
associated with the veteran's ulcer that more closely 
approximates the criteria for a 40 percent evaluation for a 
moderately severe ulcer that produces impairment of health 
manifested by anemia and weight loss.  The evidence 
demonstrates no more than moderate disability, with 
complaints of daily nausea and egipastric pain- relieved by 
medication, with no evidence of impairment of health 
manifested by anemia and weight loss, or more than two or 
three incapacitating episodes per year requiring actual bed 
rest and treatment by a physician.    Accordingly, the claim 
for an evaluation in excess of 20 percent for the period 
beginning April 11, 2003 is denied.  

In sum, the evidence reflects that the veteran's duodenal 
ulcer disease to include gastroesophageal reflux is no more 
than moderate in extent.  The April 2005 VA examination 
specifically found that that he was not anemic, had not 
suffered weight loss, and had not experienced recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  There is no competent 
evidence to the contrary.  Significantly, the veteran has not 
claimed that he has had weight loss, anemia or incapacitating 
episodes of 10 day or more.  Consequently, a rating in excess 
of 20 percent under Code 7305 is not warranted for his 
duodenal ulcer.  

The Board has also considered rating the appellant's service-
connected disability under a different Diagnostic Codes, but 
finds none that may be assigned on the facts of record or 
which would avail the appellant of a higher disability 
rating.  The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  


ORDER

Entitlement to a 10 percent disability rating for duodenal 
ulcer to include gastroesophageal reflux, prior to April 11, 
2003, is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  

Entitlement to an evaluation greater than 20 percent for 
duodenal ulcer is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


